Citation Nr: 0022538	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
April 1962.  

In January 1978, the veteran was granted service connection 
for peptic ulcer disease.  This disability has been evaluated 
as 20 percent disabling since April 6, 1977. 

In November 1979, the Regional Office (RO) denied the 
veteran's claim for an increased rating for peptic ulcer 
disease, listing a hiatal hernia, esophagitis, and an 
esophageal tear as non- service connected disabilities.  The 
RO has continued to rate these disabilities as non-service 
connected on ratings since that time. 

In 1997, the veteran submitted claims for service connection 
for hypertension and for an increased rating for peptic ulcer 
disease.  In a rating in September 1997, the RO denied both 
of these claims, and the veteran timely appealed.  

In March 1999, the veteran stated that disabilities of the 
esophagus and acid reflux should be considered as part of 
and/or secondary to his service connected peptic ulcer 
disease so as to provide him with a higher rating.  In a July 
1999 rating, the RO properly considered the veteran's March 
1999 statement as a claim for service connection for 
disability of the esophagus and gastroesophageal reflux 
disease, and deferred a determination of this claim pending 
further review and action.  

In October 1999, the RO sent the veteran a letter informing 
him of the requirements to complete his claim for service 
connection for disability of the esophagus and 
gastroesophageal reflux disease, and what evidence he needed 
to well-ground such claim.  He was instructed that he had one 
year to provide any additional evidence.  No final rating 
action has yet been taken regarding this claim.  However, the 
additional claim must be considered to be intertwined with 
the veteran's claim for an increased rating for peptic ulcer 
disease, which is dealt with in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for 
hypertension.  

2.  Hypertension was not present in service or manifested to 
a compensable degree within one year of discharge from 
service.  

3.  The present record fails to provide any medical opinion 
or evidence showing an etiological link between hypertension, 
initially manifested many years after service, and the 
veteran's service or his service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that his hypertension is 
proximately due to and the result of his peptic ulcer 
disease. 



I.  Background

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of hypertension or peptic 
ulcer disease.  The veteran was treated for peptic ulcer 
disease within a few months of discharge from service.   He 
was granted service connection for peptic ulcer disease in 
1978. 

Department of Veterans Affairs (VA) medical records and 
records from private physicians from the 1960's through the 
1980's are negative for any complaints, findings, or 
diagnoses indicative of hypertension.  

The veteran was hospitalized in May 1992 for complaints of 
vomiting, bleeding, pain, and nausea.  An upper 
gastrointestinal series showed an ulcer at the duodenal bulb.  
His medication for hypertension was restarted, and he 
tolerated this well.  

The veteran sought an increased rating for peptic ulcer 
disease in April 1997.  He submitted clinical records from a 
private physician covering the period from 1991 to January 
1997.  These records show that in April 1991 the veteran was 
taking medication for hypertension and complained of 
gastritic distress at various times.  In April 1994, it was 
noted that pain due to gastritis might have been responsible 
for increased blood pressure readings over the last few 
months.  

A VA examination in May 1997 resulted in the diagnoses of 
hypertension, gastritis, gastroesophageal reflux disease, and 
history of ulcer disease.  

VA outpatient treatment records from 1993 through 1997 were 
obtained.  In September 1993, the veteran's blood pressure 
readings were elevated. 

On a VA examination in April 1998, blood pressure was 126/66.  
The examiner stated that the veteran's gastroesophageal 
reflux disease and gastritis were not caused by the ulcer 
disease.

VA outpatient treatment reports were received for 1998 and 
1999.  The veteran continued to receive medication for 
hypertension. 

At a hearing at the RO in May 1999, the veteran stated that 
he had constant nausea, vomiting, diarrhea, and abdominal 
pain.  He stated that his blood pressure increases when he 
has increased abdominal pain.  

At a hearing before the Board sitting at Portland, Oregon in 
February 2000, the veteran stated that he did not have 
hypertension until he began having constant stomach pain.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for a disability which is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In this case, the service medical records are negative for 
any complaints, findings, or diagnoses establishing that 
hypertension was present in service.  Further, the available 
medical records after service failed to demonstrate that such 
disability was manifested to a compensable degree within one 
year of discharge from service.  The medical evidence shows 
that hypertension was first demonstrated many years after 
discharge from service.  Further, there is no medical 
evidence establishing an etiological link between the 
veteran's hypertension, shown many years after discharge from 
service, and the veteran's service.  See Caluza v. Brown, 
supra. 

Indeed, the veteran has not so contended.  Instead, he has 
contended that the hypertension is caused by and is 
proximately due to his service-connected peptic ulcer 
disease.  However, while the veteran may describe his 
symptoms, where the determinative issues involves medical 
causation or a medical diagnosis, competent medical evidence 
to that effect is required.  Grottveit v. Brown, supra.  In 
essence, there is no current medical opinion or medical 
diagnosis establishing that the veteran's hypertension is 
proximately due to or the result of his service-connected 
peptic ulcer disease.  

A private physician observed that pain due to gastritis might 
have been responsible for increased blood pressure readings 
over the last few months.  However, in this regard, it is 
noted that a recent VA examination specifically determined 
that the veteran's gastritis has not been caused by, nor is 
it secondary to, the peptic ulcer disease.  Also, the private 
physician did not state that the veteran's hypertension was 
caused by or is proximately due to his service connected 
ulcer disease.  Finally, increased pain may contribute to a 
temporary rise in blood pressure.  However, the private 
physician did not state that the pain or the veteran's 
service connected ulcer disease was actually aggravating or 
increasing the underlying pathology of his hypertension 
disease.  The veteran has not provided any medical evidence 
or medical opinion showing that his service-connected peptic 
ulcer disease is aggravating the hypertension. Allen v. 
Brown, supra.  

In essence, the veteran has not shown by medical evidence 
that there is a nexus between his hypertension and his 
service.  He has also failed to provide a nexus between 
hypertension and his service-connected peptic ulcer disease.  
Finally, he has not provided any medical evidence to 
establish that hypertension is aggravated by a service-
connected disability.  As a result, he has not met the 
criteria to establish that the claim for service connection 
for hypertension is well grounded. Caluza v. Brown, supra. 


ORDER

The veteran's claim for service connection for hypertension 
is not well grounded, and is denied.


REMAND

As mentioned in the Introduction portion of this decision, 
the veteran has a pending claim for service connection for 
disability of the esophagus and gastroesophageal reflux 
disease.  Basically, he has contended that his "service 
connected condition" has caused constant pain, nausea, 
vomiting, bleeding, and diarrhea, symptoms that can be 
associated with the disability of the esophagus and 
gastroesophageal reflux disease and/or the service connected 
peptic ulcer disease.  He has implied that the disability of 
the esophagus and gastroesophageal reflux disease may be due 
to his service connected peptic ulcer disease.  

The Board finds that the claim for service connection for 
disability of the esophagus and gastroesophageal reflux 
disease is inextricably intertwined with the current claim 
for an increased rating for peptic ulcer disease.  

In October 1999, the RO sent the veteran a letter informing 
him of the requirements to complete his claim for service 
connection for disability of the esophagus and 
gastroesophageal reflux disease, and what evidence he needed 
to well-ground such claim.  He was instructed that he had one 
year to provide any additional evidence. Thus, the RO has 
instructed the veteran that the initial question before the 
RO would be whether the veteran has presented a well-grounded 
claim for entitlement to service connection for disability of 
the esophagus and gastroesophageal reflux disease.  The 
burden is upon the veteran to provide the necessary evidence 
in a timely manner.  Otherwise, the claim could be considered 
abandoned.  38 C.F.R. § 3.158(a).  

Since there is an intertwined pending claim for service 
connection for disability of the esophagus and 
gastroesophageal reflux, the Board must defer consideration 
of the claim for an increased rating for the peptic ulcer 
disease pending clarification and resolution of the claim for 
service connection. 

Accordingly, the case is hereby REMANDED to the Regional 
Office for the following action:  

1.  The RO should consider and adjudicate 
the question of service connection for 
disability of the esophagus and 
gastroesophageal reflux disease in a 
timely manner.  The initial question 
would be whether the veteran has 
presented a well-grounded claim for 
entitlement to service connection for 
these disabilities.  If there is a denial 
of this claim, the veteran should be so 
advised, and of his right to appeal.  

2.  The RO should then review the 
question of an increased rating for 
peptic ulcer disease in the light of the 
action taken with regard to the claim for 
service connection for disability of the 
esophagus and gastroesophageal reflux 
disease.  

If there is a denial of any claim on appeal, the case should 
be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required unless and 
until the veteran receives further notice.  The purpose of 
this REMAND is to provide due process.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

